Citation Nr: 0511266	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected disability (NSC) 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to service 
connection for PTSD and NSC pension.

The veteran presented testimony at a Board videoconference 
hearing in June 2001 at the RO, before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of the hearing has been associated with the claims file. 

The Board remanded this case to the RO in August 2001.  The 
case was recently returned to the Board for appellate 
consideration.  

The record shows that the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU) 
in April 1999 and issued notice to the veteran in April 1999.  
The notice of disagreement was received in September 1999 and 
a statement of the case was issued in November 1999.  The 
veteran did not file a substantive appeal.  The 
representative's argument to the Board regarding entitlement 
to a TDIU in March 2005 is reasonably viewed as an 
application to reopen the claim.  The matter is referred to 
the RO for initial consideration.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


The issues of entitlement to service connection for a 
psychiatric disorder including PTSD on a de novo basis and 
entitlement to NSC pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the rating decision in June 
1993 wherein the RO denied entitlement to service connection 
for PTSD.  

2.  The evidence submitted since the June 1993 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1993 rating decision, 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001), 3.159, 3.160(d) 38 C.F.R. § 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows the veteran served in the United State Navy 
as an aircraft mechanic and received the Vietnam Service 
Medal.  

In July 1991 the veteran claimed service connection for PTSD 
stating he was a VP-19 crew member who had survivor guilt for 
person who took his place and died in a plane accident on 
Easter Sunday 1967.  He stated in a stressor letter that the 
plane accident occurred off Baja, California.  The service 
department confirmed an aircraft accident in this area in 
April 1966 the day before Easter Sunday.

VA hospitalization from May to July 991 showed the principal 
diagnosis was continuous cannabis dependency.  A VA social 
and industrial survey referred to PTSD symptoms.  The VA 
psychiatry examiner in November 1991 reported diagnoses of 
dysthymia and history of alcohol and marijuana abuse.  The 
examiner stated the veteran did not meet the criteria for 
PTSD and that the service was not the primary cause of his 
depression.  The contemporaneous VA clinical reports showed 
primarily substance abuse aftercare.

The RO in June 1993 denied service connection for PTSD and 
rated depression as nonservice-connected.  The rating board 
noted that PTSD was not diagnosed on VA examination.  The RO 
issued notice to the veteran in June 1993.  His next 
correspondence with the RO was a claim in August 1996 for 
increase for his left knee disability.  Contemporaneous VA 
treatment records noted history of alcohol dependence and 
history of depression.  The veteran filed a claim in October 
1996 to establish service connection for the right knee his 
back and hips based on aggravation.  

The veteran's claim for increase filed in February 1998 
included service connection for PTSD based on various 
stressors including the previously reported aircraft 
accident.  A psychiatry examiner in 1998 for the Social 
Security Administration concluded that a diagnosis of 
depressive disorder NOS could be entertained.  History of 
alcohol and cannabis abuse were the primary diagnoses 
reported.

The VA psychiatry examiner in February 2000 noted the veteran 
complained of nightmares regarding a place crash in the 
military service when he had given his place to another 
person who died in the crash.  The assessment was PTSD with 
chronic intrusive memories, nightmares, insomnia and anxiety.  

A psychiatry clinic report dated in March 2000 shows the 
assessment was depressive disorder not otherwise specified 
(NOS) and rule out PTSD.  The plane crash incident was again 
described in April 2000 and the assessment was PTSD and 
depression NOS.  Depression and PTSD were reported in May 
2000.  Other contemporaneous clinical record entries report 
adjustment disorder with depressed mood and depression, and 
major depressive disorder.   

A VA psychologist examined the veteran in February 2003.  The 
examiner noted the veteran's stressor history and reported 
Axis I diagnoses of alcohol dependence in full remission and 
adjustment disorder with mixed anxiety and depressed mood, 
chronic.  The examiner did not elaborate upon the diagnostic 
formulation.  

A VA psychologist in July 2004 reviewed the claims file and 
medical records and concluded the veteran did not meet the 
"Criterion A" of the DSM-IV for PTSD but that the veteran 
obviously has service-related PTSD diagnosed by other 
examiners but the stressor the RO cited (the aircraft 
accident) was not sufficient in and of itself.  The examiner 
noted that staff psychiatry had diagnosed the veteran with 
PTSD for some years with symptoms that the examiner reported.  
The examiner also referred to other recent VA psychiatric 
assessments in the record and noted that the initial entry at 
the current VA medical facility was by an attending 
psychiatrist who diagnosed PTSD and depression.  The 
examiner's Axis I psychiatric diagnoses included severe PTSD 
delayed onset, recurrent depression, secondary PTSD and 
chronic pain syndrome with primary medical but including some 
psychological factors.  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  




When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).


A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 


If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).  
Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 




Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. 

Although service connection may be established based on 
other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor. 
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of benefits to the extent that 
the claim for service connection is reopened.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The September 1998 RO determination as to whether evidence is 
"new and material" or lack thereof for the purpose of 
reopening is subject to de novo adjudication by the Board.  
For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the evidentiary 
record to include the service medical records, was negative 
for any evidence of PTSD, much less one that had been linked 
to service.  The veteran predicated his claim of entitlement 
to service connection for PTSD on the stressor of an aircraft 
accident as described previously in this decision.  A VA 
examiner in July 2004 felt that the criteria for PTSD had not 
been met, although conceding the rest of evidentiary record 
was not negative for the PTSD diagnosis.  

The additional evidence has been associated with the claims 
file since the June 1993 rating decision, and this additional 
evidence is clearly new and material because for the first 
time there is evidence of diagnosed PTSD, which was 
associated with an event in service that has been verified to 
the satisfaction of the RO.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the June 1993 decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD.  Hodge, supra.  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.  In 
addition the Board upon consideration of the entire record 
observes that the VA examiner in July 2004 offered a 
diagnosis of secondary PTSD and a VA examiner in 1991 stated 
that the veteran's service was not the primary cause of his 
depression.  Thus in light of the additional evidence there 
is a plausible basis for additional development of service 
connection for other psychiatric disability in addition to 
PTSD as will be discussed further in the remand that follows 
this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA a notice letter to the veteran in January 
2002 in connection with his current appeal, which is 
substantially compliant with Quartuccio, supra.

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon a stressor that is corroborated by 
credible supporting evidence rather than solely by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

In this case as previously noted a VA examiner in 1991 
appeared to implicitly conclude that the veteran's depression 
was in part related to military service.  The VA examiner in 
2004 also appeared to find that he veteran had a secondary 
PTSD and adjustment disorder related to physical disability.  
The record shows the veteran is service connected for 
disability of both knees and the lumbar spine.  Thus, the 
record raises additional theories of entitlement that may be 
legitimately explored in a de novo adjudication.  This is on 
account of the obligation to liberally construe the veteran's 
claims and develop the claim to the maximum extent on all 
issues reasonably raised in the record.  Thus other theories 
of entitlement to service connection for a psychiatric 
disorder are presented in the record.  The issue of 
entitlement to NSC pension is properly deferred pending the 
resolution of the matter of service connection for a 
psychiatric disorder including PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:


1.  The VBA AMC should contact the 
veteran and request that he identify any 
additional not previously identified all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD or any other 
psychiatric disorder since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to include on a contract basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  


The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the reports provided by the 
USASCURR and/or the VBA AMC may be relied 
upon, and this includes the record of a 
car accident in service.  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCURR's and/or VBA AMC's report 
is/are responsible for that conclusion.  
The examiner should discuss the range of 
experiences contemplated in the DSM-IV 
"criteria A" for PTSD and whether the 
criteria as stated in the DSM-IV was 
intended to exclude an event such as the 
veteran-described aircraft accident in 
military service.

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

The examiner must also express an opinion 
as to whether such disability founds is 
causally related to any service connected 
disability or aggravated thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic 
psychiatric disability including PTSD on 
a de novo basis, and entitlement to NSC 
pension.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD, and may 
result in its denial.  38 C.F.R. § 3.655 (2004).



                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


